DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


                                                  Allowable Subject Matter
2.	Claims 1-10, 12 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the controller performs control on the inverter to repeat a first operation in which the DC voltage is applied between two phases of the inverter during a first time that is predetermined and a second operation in which the DC voltage is applied between the two phases during a second time that is predetermined, and performs abnormality determination on the connection state of the connection switching device on the basis of the current value obtained by the control including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,248,010 to Mukai discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.


/DAVID LUO/Primary Examiner, Art Unit 2846